Exhibit CELSIUS HOLDINGS, INC. PRICES OFFERING Delray Beach, Florida — February 10, 2010 — Celsius Holdings, Inc. (Nasdaq: CELH and CELHW), announced today that its registration statement for its public offering of 900,000 units has been declared effective by the Securities and Exchange Commission.The purchase price per unit is $16.125.Each unit consists of four shares of common stock and one warrant to purchase one share of common stock.The common stock and warrants have been listed on the Nasdaq Capital Market under the symbols “CELH” and “CELHW,” respectively.The warrants are exercisable at a price of $5.32 per share any time through February 8, 2013.The Unit will not be listed and the common stock and warrants are separately transferable.The offering is expected to close on or about February 12th, 2010. Ladenburg Thalmann & Co.
